UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2015 U-SWIRL, INC. (Exact name of registrant as specified in is charter) Nevada 000-53130 43-2092180 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 265 Turner Dr, Durango, CO 81303 (Address, including zip code, of principal executive offices) (702) 586-8700 Registrant's telephone number, including area code: (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The registrant has issued a press release dated May 21, 2015 concerning its quarter and twelve months ended February 28, 2015. The press release includes information regarding its results of operations and financial condition for the quarter and year to date, and is furnished as an exhibit to this Form 8-K. Item 9.01 Financial Statements and Exhibits. (c) Exhibits Item Exhibit Press Release dated May 21, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. U-SWIRL, INC. Date: May 21, 2015 By: /s/ Bryan J. Merryman Bryan J. Merryman, Chief Executive Officer 3 INDEX TO EXHIBITS Item Number Exhibit Press Release, dated May 21, 2015
